 



EXHIBIT 10.2
STANDARD SUBLEASE
(Long-form to be used with pre-1996 AIREA leases)
(NOTE: NOT DESIGNED FOR SITUATIONS WHERE LESS THAN ENTIRE PREMISES ARE BEING
SUBLET)
1. Basic Provisions (“Basic Provisions”).
          1.1 Parties: This Sublease (“Sublease”), dated for reference purposes
only June 26, 2006, is made by and among Bill Lee dba Lee Enterprises
(“Sublessor”), and New Era Studios, Inc. a Nevada corporation and successor by
merger to Silvergraph LGT, LLC, a Delaware limited liability company (“New
Era”), and Silvergraph International, Inc., a Nevada corporation (“Silvergraph”
which together with New Era shall hereinafter be referred to as “Sublessee”),
(collectively the "Parties”), or individually a “Party”).
          1.2 Premises: That certain real property, including all improvements
therein, and commonly known by the street address of 11919 Burke Street, Santa
Fe Springs, CA 90670 located in the County of Los Angeles, State of California
and generally described as (describe briefly the nature of the property) a free
standing industrial building of approximately 11,550 square feet (“Premises”).
          1.3 Term: 2 years and 6 months commencing on April 1, 2006 as to New
Era, and 2 years, 3 months and 4 days as to Silvergraph (collectively the
“Commencement Date”) and ending December 31, 2008 (“Expiration Date”).
          1.4 Early Possession: April 1, 2006 (“Early Possession Date”).
          1.5 Base Rent: $ See Attachment per month (“Base Rent”), payable on
the First day of each month commencing April 1, 2006.
     If this box is checked, there are provisions in this Lease for the Base
Rent to be adjusted.
          1.6 Base Rent and Other Monies Paid Upon Execution:

                     
 
  (a) Base Rent: $ None for the period           .          
 
       
 
                        (b) Security Deposit: $ None (“Security Deposit”).
 
                        (c) Association Fees: $ None for the period         .  
 
                   
 
                   
 
  (d) Other: $ See attachment for             .                  
 
                        (e) Total Due Upon Execution of this Lease: $ None.

          1.7 Agreed Use: Screen Printing, general office and legal use.
          1.8 Real Estate Brokers:
               (a) Representation: The following real estate brokers (the
“Brokers”) and brokerage relationships exist in this transaction (check
applicable boxes):
     None represents Sublessor exclusively (“Sublessor’s Broker”);
     None represents Sublessee exclusively (“Sublessee’s Broker”); or
     None represents both Sublessor and Sublessee (“Dual Agency”).
               (b) Payment to Brokers: Upon execution and delivery of this
Sublease by both Parties, Sublessor shall pay to the Brokers the brokerage fee
agreed to in a separate written agreement (or if there is no such agreement, the
sum of None or None% of the total Base Rent) for the brokerage services rendered
by the Brokers.
          1.9 Guarantor. The obligations of the Sublessee under this Sublease
shall be guaranteed by                                          (“Guarantor”).
          1.10 Attachments. Attached hereto are the following, all of which
constitute a part of this Sublease:
     an Addendum consisting of Paragraphs 1.5 and 1.6(d);
     a plot plan depicting the Premises;
     a Work Letter;
     a copy of the Master Lease;
     other (specify):
                                                                                
2. Premises.
     2.1 Letting. Sublessor hereby subleases to Sublessee, and Sublessee hereby
subleases from Sublessor, the Premises, for the term, at the rental, and upon
all of the terms, covenants and conditions set forth in this Sublease. Unless
otherwise provided herein, any statement of size set forth in this Sublease, or
that may have been used in calculating Rent, is an approximation which the
Parties agree is reasonable and any payments based thereon are not subject to
revision whether or not the actual size is more or less. Note: Sublessee is
advised to verify the actual size prior to executing this Sublease.
     2.2 Condition. Sublessor shall deliver the Premises to Sublessee broom
clean and free of debris on the Commencement Date or the Early Possession Date,
whichever first occurs (“Start Date”), and warrants that the existing
electrical, plumbing, fire sprinkler, lighting, heating, ventilating and air
conditioning systems (“HVAC”), and any items which the Sublessor is obligated to
construct pursuant to the Work Letter attached hereto, if any, other than those
constructed by Sublessee, shall be in good operating condition on said date. If
a non-compliance with such warranty exists as of the Start Date, or if one of
such systems or elements should malfunction or fail within the appropriate
warranty period, Sublessor shall, as Sublessor’s sole obligation with respect to
such matter, except as otherwise provided in this Sublease, promptly after
receipt of written notice from Sublessee setting forth with specificity the
nature and extent of such non-compliance, malfunction or failure, rectify same
at Sublessor’s expense. The warranty periods shall be as follows: (i) 6 months
as to the HVAC systems, and (ii) 30 days as to the remaining systems and other
elements. If

         
   CB          
  Page 1 of 6      JRS          
                  
         WL          
INITIALS
      INITIALS
 
       

©1997 — AIR COMMERICAIL REAL ESTATE ASSOCIATION   FORM SBL-2-4/01E

 



--------------------------------------------------------------------------------



 



Sublessee does not give Sublessor the required notice within the appropriate
warranty period, correction of any such non-compliance, malfunction or failure
shall be the obligation of Sublessee at Sublessee’s sole cost and expense.
          2.3 Compliance. Sublessor warrants that any improvements, alterations
or utility installations made or installed by or on behalf of Sublessor to or on
the Premises comply with all applicable covenants or restrictions of record and
applicable building codes, regulations and ordinances (“Applicable
Requirements”) in effect on the date that they were made or installed. Sublessor
makes no warranty as to the use to which Sublessee will put the Premises or to
modifications which may be required by the Americans with Disabilities Act or
any similar laws as a result of Sublessee’s use. NOTE: Sublessee is responsible
for determining whether or not the zoning and other Applicable Requirements are
appropriate for Sublessee’s intended use, and acknowledges that past uses of the
Premises may no longer be allowed. If the Premises do not comply with said
warranty, Sublessor shall, except as otherwise provided, promptly after receipt
of written notice from Sublessee setting forth with specificity the nature and
extent of such non-compliance, rectify the same. If the Applicable Requirements
are hereafter changed so as to require during the term of this Sublease the
construction of an addition to or an alteration of the Building, the remediation
of any Hazardous Substance, or the reinforcement of other physical modification
of the Building (“Capital Expenditure”), Sublessor and Sublessee shall allocate
the cost of such work as follows:
               (a) If such Capital Expenditures are required as a result of the
specific and unique use of the Premises by Sublessee as compared with uses by
tenants in general, Sublessee shall be fully responsible for the cost thereof,
provided, however that if such Capital Expenditure is required during the last
two years of this Sublease and the cost thereof exceeds 6 months’ Base Rent,
Sublessee may instead terminate this Sublease unless Sublessor notifies
Sublessee in writing, within 10 days after receipt of Sublessee’s termination
notice that Sublessor has elected to pay the difference between the actual cost
thereof and the amount equal to 6 months’ Base Rent. If the Parties elect
termination, Sublessee hall immediately cease the use of the Premises which
requires such Capital Expenditure and deliver to Sublessor written notice
specifying a termination date at least 90 days thereafter. Such termination date
shall, however, in no event be earlier then the last day that Sublessee could
legally utilize the Premises without commencing such Capital Expenditure.
               (b) If such Capital Expenditure is not the result of the specific
and unique use of the Premises by Sublessee (such as governmentally mandated
seismic modifications, then Sublessor shall pay for said Capital Expenditure and
the cost thereof shall be prorated between the Sublessor and Sublessee and
Sublessee shall only be obligated to pay, each month during the remainder of the
term of this Sublease, on the date on which Rent is due, an amount equal to
1/144th the cost of such Capital Expenditure. Sublessee shall pay interest on
the unamortized balance at a rate that is then commercially reasonable in the
judgment of Sublessor’s accountant. Sublessee may, however, prepay its
obligation at any time. Provided, however, that if such Capital Expenditure is
required during the last 2 years of this Sublease or if Sublessor reasonably
determines that it is not economically feasible to pay its share thereof,
Sublessor shall have the option to terminate this Sublease upon 90 days prior
written notice to Sublessee unless Sublessee notifies Sublessor, in writing,
within 10 days after receipt of Sublessor’s termination notice that Sublessee
will pay for such Capital Expenditure. If Sublessor does not elect to terminate,
and fails to tender its share of any such Capital Expenditure, Sublessee may
advance such funds and deduct same, with interest, from Rent until Sublessor’s
share of such costs have been fully paid. If Sublessee is unable to finance
Sublessor’s share, or if the balance of the Rent due and payable for the
remainder of this Sublease is not sufficient to fully reimburse Sublessee on an
offset basis, Sublessee shall have the right to terminate this Sublease upon
10 days written notice to Sublessor.
               (c) Notwithstanding the above, the provisions concerning Capital
Expenditures are intended to apply only to non-voluntary, unexpected, and new
Applicable Requirements. If the Capital Expenditures are instead triggered by
Sublessee as a result of an actual or proposed change in use, change in
intensity of use, or modification to the Premises the, and in that event,
Sublessee shall be fully responsible for the cost thereof, and Sublessee shall
not have any right to terminate this Sublease.
          2.4 Acknowledgements. Sublessee acknowledges that: (a) it has been
advised by Sublessor and/or Brokers to satisfy itself with respect to the
condition of the Premises (including but not limited to the electrical, HVAC and
fire sprinkler systems, security, environmental aspects, and compliance with
Applicable Requirements and the Americans with Disabilities Act), and their
suitability for Sublessee’s intended use, (b) Sublessee has made such
investigation as it deems necessary with reference to such matters and assumes
all responsibility therefor as the same relate to its occupancy of the Premises,
and (c) neither Sublessor, Sublessor’s agents, nor Brokers have made any oral or
written representations or warranties with respect to said matters other than as
set forth in this Sublease. In addition, Sublessor acknowledges that:
(i) Brokers have made no representations, promises or warranties concerning
Sublessee’s ability to honor the Sublease or suitability to occupy the Premises,
and (ii) it is Sublessor’s sole responsibility to investigate the financial
capability and/or suitability of all proposed tenants.
          2.5 Americans with Disabilities Act. In the event that as a result of
Sublessee’s use, or intended use, of the Premises the American’s with
Disabilities Act or any similar law requires modifications or the construction
or installation of improvements in or to the Premises, Building, Project and/or
Common Areas, the Parties agree that such modifications, construction or
improvements shall be made at: Sublessor’s expense Sublessee’s expense.
3. Possession.
          3.1 Early Possession. If Sublessee totally or partially occupies the
Premises prior to the Commencement Date, the obligation to pay Base Rent shall
be abated for the period of such early possession. All other terms of this
Sublease (including but not limited to the obligations to pay Sublessee’s Share
of Common Area Operating Expenses, Real Property Taxes and insurance premiums
and to maintain the Premises) shall, however, be in effect during such period.
Any such early possession shall not affect the Expiration Date.
          3.2 Delay in Commencement. Sublessor agrees to use its best
commercially reasonable efforts to deliver possession of the Premises by the
Commencement Date. If, despite said efforts, Sublessor is unable to deliver
possession as agreed, Sublessor shall not be subject to any liability therefor,
nor shall such failure affect the validity of this Sublease. Sublessee shall
not, however, be obligated to pay Rent or perform its other obligations until it
receives possession of the Premises. If possession is not delivered within

         
   CB          
  Page 2 of 6      JRS          
                  
         WL          
INITIALS
      INITIALS
 
       

©1997 — AIR COMMERICAIL REAL ESTATE ASSOCIATION   FORM SBL-2-4/01E

 



--------------------------------------------------------------------------------



 



60 days after the commencement date, Sublessee may, at its option, by notice in
writing within 10 days after the end of such 60 day period, cancel this
Sublease, in which event the Parties shall be discharged from all obligations
hereunder. Except at otherwise provided, if possession is not tendered to
Sublessee when required and Sublessee does not terminate this Sublease, as
aforesaid, any period of rent abatement that Sublessee would otherwise have
enjoyed shall run from the date of delivery of possession and continue for a
period equal to what Sublessee would otherwise have enjoyed under the terms
hereof, but minus any days of delay caused by the acts or omissions of
Sublessee. If possession is not delivered within 120 days after the commencement
date, this Sublease shall automatically terminate unless the Parties agree, in
writing, to the contrary.
          3.3 Sublessee Compliance. Sublessor shall not be required to tender
possession of the Premises to Sublessee until Sublessee complies with its
obligation to provide evidence of insurance. Pending delivery of such evidence,
Sublessee shall be required to perform all of its obligations under this
Sublease from and after the Start Date, including the payment of Rent,
notwithstanding Sublessor’s election to withhold possession pending receipt of
such evidence of insurance. Further, if Sublessee is required to perform any
other conditions prior to or concurrent with the Start Date, the Start Date
shall occur but Sublessor may elect to withhold possession until such conditions
are satisfied.
4. Rent and Other Charges.
          4.1 Rent Defined. All monetary obligations of Sublessee to Sublessor
under the terms of this Sublease (except for the Security Deposit) are deemed to
be rent (“Rent”). Rent shall be payable in lawful money of the United States to
Sublessor at the address stated herein or to such other persons or at such other
places as Sublessor may designate in writing.
          4.2 Utilities. Sublessee shall pay for all water, gas, heat, light,
power, telephone, trash disposal and other utilities and services supplied to
the Premises, together with any taxes thereon.
5. Security Deposit. Sublessee shall deposit with Sublessor the sum specified in
Paragraph 1.6(b) as security for Sublessee’s faithful performance of Sublessee’s
obligations hereunder. If Sublessee fails to pay Rent or other charges due
hereunder, or otherwise defaults with respect to any provision of this Sublease,
Sublessor may use, apply or retain all or any portion of said deposit for the
payment of any Rent or other charge in default or for the payment of any other
sum to which Sublessor may become obligated by reason of Sublessee’s default, or
to compensate Sublessor for any loss or damage which Sublessor may suffer
thereby. If Sublessor so uses or applies all or any, portion of said deposit,
Sublessee shall within 10 days after written demand therefore forward to
Sublessor an amount sufficient to restore said Deposit to the full amount
provided for herein and Sublessee’s failure to do so shall be a material breach
of this Sublease. Sublessor shall not be required to keep said Deposit separate
from its general accounts. If Sublessee performs all of Sublessee’s obligations
hereunder, said Deposit, or so much thereof as not therefore been applied by
Sublessor, shall be returned, without payment of interest to Sublessee (or at
Sublessor’s option, to the last assignee, if any, of Sublessee’s interest
hereunder) at the expiration of the term hereof, and after Sublessee has vacated
the Premises. No trust relationship is created herein between Sublessor and
Sublessee with respect to said Security Deposit.
6. Agreed Use. The Premises shall be used and occupied only for Screen Printing,
general office and related legal use and for not other purpose.
7. Master Lease.
          7.1 Sublessor is the lessee of the Premises by virtue of a lease,
hereinafter the “Master Lease”, wherein Eugene M. Woods and Verda V. Woods,
Trustees of the Woods Family Trust of June 4, 1977 is the lessor, hereinafter
the “Master Lessor”.
          7.2 This Sublease is and shall be at all times subject and subordinate
to the Master Lease.
          7.3 The terms, conditions and respective obligations of Sublessor and
Sublessee to each other under this Sublease shall be the terms and conditions of
the Master Lease except for those provisions of the Master Lease which are
directly contradicted by this Sublease in which event the terms of this Sublease
document shall control over the Master Lease. Therefore, for the purposes of
this Sublease, wherever in the Master Lease the work “Lessor” is used it shall
be deemed to mean the Sublessor herein and wherever in the Master Lease the word
“Lessee” is used it shall be deemed to mean the Sublessee herein.
          7.4 During the term of this Sublease and for all periods subsequent
for obligations which have arisen prior to the termination of this Sublease,
Sublessee does hereby expressly assume and agree to perform and comply with, for
the benefit of Sublessor and Master Lessor, each and every obligation of
Sublessor under the Master Lease except for the following paragraphs which are
executed therefrom: No exclusions.
          7.5 The obligations that Sublessee has assumed under Paragraph 7.4
hereof are hereinafter referred to as the “Sublessee’s Assumed Obligations”. The
obligations that sublessee has not assumed under paragraph 7.4 hereof are
hereinafter referred to as the “Sublessor’s Remaining Obligations”.
          7.6 Sublessee shall hold Sublessor free and harmless from all
liability, judgments, costs, damages, claims or demands, including reasonable
attorneys fees, arising out of Sublessee’s failure to comply with or perform
Sublessee’s Assumed Obligations.
          7.7 Sublessor agrees to maintain the Master Lease during the entire
term of this Sublease, subject, however, to any earlier termination of the
Master Lease without the fault of the Sublessor, and to comply with or perform
Sublessor’s Remaining Obligations and to hold Sublessee free and harmless from
all liability, judgments, costs, damages, claims or demands arising out of
Sublessor’s failure to comply with or perform Sublessor’s Remaining Obligations.
          7.8 Sublessor represents to Sublessee that the Master Lease is in full
force and effect and that no default exists on the part of any Party to the
Master Lease.

         
   CB          
  Page 3 of 6      JRS          
                  
         WL          
INITIALS
      INITIALS
 
       

©1997 — AIR COMMERICAIL REAL ESTATE ASSOCIATION   FORM SBL-2-4/01E

 



--------------------------------------------------------------------------------



 



8. Assignment of Sublease and Default.
          8.1 Sublessor hereby assigns and transfers to Master Lessor
Sublessor’s interest in this Sublease, subject however to the provisions of
Paragraph 8.2 hereof.
          8.2 Master Lessor, by executing this document, agrees that until a
Default shall occur in the performance of Sublessor’s Obligations under the
Master Lease, that Sublessor may receive, collect and enjoy the Rent accruing
under this Sublease. However, if Sublessor shall Default in the performance of
its obligations to Master Lessor then Master Lessor may, at its option, receive
and collect, directly from Sublessee, all Rent owing and to be owed under this
Sublease. In the event, however, that the amount collected by Master Lessor
exceeds Sublessor’s obligations any such excess shall be refunded to Sublessor.
Master Lessor shall not, by reason of this assignment of the Sublease nor by
reason of the collection of the Rent from the Sublessee, be deemed liable to
Sublessee for any failure of the Sublessor to perform and comply with
Sublessor’s Remaining Obligations.
          8.3 Sublessor hereby irrevocably authorizes and directs Sublessee upon
receipt of any written notice from the Master Lessor stating that a Default
exists in the performance of Sublessor’s obligations under the Master Lease, to
pay to Master Lessor the Rent due and to become due under the Sublease.
Sublessor agrees that Sublessee shall have the right to rely upon any such
statement and request from Master Lessor, and that Sublessee shall pay such Rent
to Master Lessor without any obligation or right to inquire as to whether such
Default exists and notwithstanding any notice from or claim from Sublessor to
the contrary and Sublessor shall have no right or claim against Sublessee for
any such Rent so paid by Sublessee.
          8.4 No changes or modifications shall be made to this Sublease without
the consent of Master Lessor.
9. Consent of Master Lessor.
          9.1 In the event that the Master Lease requires that Sublessor obtain
the consent of Master Lessor to any subletting by Sublessor then, this Sublease
shall not be effective unless, within 10 days of the date hereof, Master Lessor
signs this Sublease thereby giving its consent to this Subletting.
          9.2 In the event that the obligations of the Sublessor under the
Master Lease have been guaranteed by third parties, then neither this Sublease,
nor the Master Lessor’s consent, shall be effective unless, within 10 days of
the date hereof, said guarantors sign this Sublease thereby giving their consent
to this Sublease.
          9.3 In the event that Master Lessor does give such consent then:
               (a) Such consent shall not release Sublessor of its obligations
or alter the primary liability of Sublessor to pay the Rent and perform and
comply with all of the obligations of Sublessor to be performed under the Master
Lease.
               (b) The acceptance of Rent by Master Lessor from Sublessee or any
one else liable under the Master Lease shall not be deemed a waiver by Master
Lessor of any provisions of the Master Lease.
               (c) The consent to this Sublease shall not constitute a consent
to any subsequent subletting or assignment.
               (d) In the event of any Default of Sublessor under the Master
Lease, Master Lessor may proceed directly against Sublessor, any guarantors or
any one else liable under the Master Lease or this Sublease without first
exhausting Master Lessor’s remedies against any other person or entity liable
thereon to Master Lessor.
               (e) Master Lessor may consent to subsequent sublettings and
assignments of the Master Lease or this Sublease or any amendments or
modifications thereto without notifying Sublessor or any one else liable under
the Master Lease and without obtaining their consent and such action shall not
relieve such persons from liability.
               (f) In the event that Sublessor shall Default in its obligations
under the Master Lease, then Master Lessor, at its option and without being
obligated to do so, may require Sublessee to attorn to Master Lessor in which
event Master Lessor shall undertake the obligations of Sublessor under this
Sublease from the time of the exercise of said option to termination of this
Sublease but Master Lessor shall not be liable for any prepaid Rent nor any
Security Deposit paid by Sublessee, nor shall Master Lessor be liable for any
other Defaults of the Sublessor under the Sublease.
               (g) Unless directly contradicted by other provisions of this
Sublease, the consent of Master Lessor to this Sublease shall not constitute an
agreement to allow Sublessee to exercise any options which may have been granted
to Sublessor in the Master Lease (see Paragraph 39.2 of the Master Lease).
          9.4 The signatures of the Master Lessor and any Guarantors of
Sublessor at the end of this document shall constitute their consent to the
terms of this Sublease.
          9.5 Master Lessor acknowledges that, to the best of Master Lessor’s
knowledge, no Default presently exists under the Master Lease of obligations to
be performed by Sublessor and that the Master Lease is in full force and effect.
          9.6 In the event that Sublessor Defaults under its obligations to be
performed under the Master Lease by Sublessor, Master Lessor agrees to deliver
to Sublessee a copy of any such notice of default. Sublessee shall have the
right to cure any Default of Sublessor described in any notice of default within
ten days after service of such notice of default on Sublessee. If such default
is cured by Sublessee then Sublessee shall have the right of reimbursement and
offset from and against Sublessor.
10. Additional Brokers Commissions.
          10.1 Sublessor agrees that if Sublessee exercises nay option or right
of first refusal as granted by Sublessor herein, or any option or right
substantially similar thereto, either to extend the term of this Sublease, to
renew this Sublease, to purchase the Premises, or to lease or purchase adjacent
property which Sublessor may own or in which Sublessor has an interest, then
Sublessor shall pay to Broker a fee in accordance with the schedule of Broker in
effect at the time of the execution of this Sublease. Notwithstanding the
foregoing, Sublessor’s obligation under this Paragraph is limited to a
transaction in which Sublessor is acting as a Sublessor, lessor or seller.
          10.2 Master Lessor agrees that if Sublessee shall exercise any option
or right of first refusal granted to Sublessee by Master Lessor in connection
with this Sublease, or any option or right substantially similar thereto, either
to extend or renew the Master

         
   CB          
  Page 4 of 6      JRS          
                  
         WL          
INITIALS
      INITIALS
 
       

©1997 — AIR COMMERICAIL REAL ESTATE ASSOCIATION   FORM SBL-2-4/01E

 



--------------------------------------------------------------------------------



 



Lease, to purchase the Premises or any part thereof, or to lease or purchase
adjacent property to which Master Lessor may own or in which Master Lessor has
an interest, or if Broker is the procuring cause of any other lease or sale
entered into between Sublessee and Master Lessor pertaining to the Premises, any
part thereof, or any adjacent property which Master Lessor owns or in which it
has an interest, then as to any of said transactions, Master Lessor shall pay to
Broker a fee, in cash, in accordance with the schedule of Broker in effect at
the time of the execution of this Sublease.
          10.3 Any fee due from Sublessor or Master Lessor hereunder shall be
due and payable upon the exercise of any option to extend or renew, upon the
execution of any new lease, or, in the event of a purchase, at the close of
escrow.
          10.4 Any transferee of Sublessor’s interest in this Sublease, or of
Master Lessor’s interest in the Master Lease, by accepting an assignment
thereof, shall be deemed to have assumed the respective obligations of Sublessor
or Master Lessor under this Paragraph 10. Broker shall be deemed to be a
third-party beneficiary of this paragraph 10.
11. Representations and Indemnities of Broker Relationships. The Parties each
represent and warrant to the other that it has had no dealings with any person,
firm, broker or finder (other than the Brokers, if any) in connection with this
Sublease, and that no one other than said named Brokers is entitled to any
commission or finder’s fee in connection herewith. Sublessee and Sublessor do
each hereby agree to indemnify, protect, defend and hold the other harmless from
and against liability for compensation or charges which may be claimed by any
such unnamed broker, finder or other similar party by reason of any dealings or
actions of the indemnifying Party, including any costs, expenses, attorneys’
fees reasonably incurred with respect thereto.
12. Attorney’s fees. If any Party or Broker brings an action or proceeding
involving the Premises whether founded in tort, contract or equity, or to
declare rights hereunder, the Prevailing Party (as hereinafter defined) in any
such proceeding, action, or appeal thereon, shall be entitled to reasonable
attorneys’ fees. Such fees may be awarded in the same suit or recovered in a
separate suit, whether or not such action or proceeding is pursued to decision
or judgment. The term, "Prevailing Party” shall include, without limitation, a
Party or Broker who substantially obtains or defeats the relief sought, as the
case may be, whether by compromise, settlement, judgment, or the abandonment by
the other Party or Broker of its claim or defense. The attorneys’ fees award
shall not be computed in accordance with any court fee schedule, but shall be
such as to fully reimburse all attorneys’ fees reasonably incurred. In addition,
Sublessor shall be entitled to attorneys’ fees, costs and expenses incurred in
the preparation and service of notices of Default and consultations in
connection therewith, whether or not a legal action is subsequently commenced in
connection with such Default or resulting Breach ($200 is a reasonable minimum
per occurrence for such services and consultation).
13. No Prior or Other Agreements; Broker Disclaimer. This Sublease contains all
agreements between the Parties with respect to any matter mentioned herein, and
no other prior or contemporaneous agreement or understanding shall be effective.
Sublessor and Sublessee each represents and warrants to the Brokers that it has
made, and is relying solely upon, its own investigation as to the nature,
quality, character and financial responsibility of the other Party to this
Sublease and as to the use, nature, quality and character of the Premises.
Brokers have no responsibility with respect thereto or with respect to any
default or breach hereof by either Party. The liability (including court costs
and attorneys’ fees), of any Broker with respect to negotiation, shall be
limited to an amount up to the fee received by such Broker pursuant to this
Sublease; provided, however, that the foregoing limitation on each Broker’s
liability shall not be applicable to any gross negligence or willful misconduct
of such Broker.
ATTENTION: NO REPRESENTATION OR RECOMMENDATION IS MADE BY THE AIR COMMERCIAL
REAL ESTATE ASSOCIATION OR BY ANY REAL ESTATE BROKER AS TO THE LEGAL
SUFFICIENCY, LEGAL EFFECT, OR TAX CONSEQUENCES OF THIS SUBLEASE OR THE
TRANSACTION TO WHICH IT RELATES. THE PARTIES ARE URGED TO:
1. SEEK ADVICE OF COUNSEL AS TO THE LEGAL AND TAX CONSEQUENCES OF THIS SUBLEASE.
2. RETAIN APPROPRIATE CONSULTANTS TO RENEW AND INVESTIGATE THE CONDITION OF THE
PREMISES. SAID INVESTIGATION SHOULD INCLUDE BUT NOT BE LIMITED TO: THE POSSIBLE
PRESENCE OF HAZARDOUS SUBSTANCES, THE ZONING OF THE PROPERTY, THE STRUCTURAL
INTEGRITY, THE CONDITION OF THE ROOF AND OPERATING SYSTEMS, AND THE SUITABILITY
OF THE PREMISES FOR SUBLESSEE’S INTENDED USE.
WARNING: IF THE SUBJECT PROPERTY IS LOCATED IN A STATE OTHER THAN CALIFORNIA,
CERTAIN PROVISIONS OF THE SUBLEASE MAY NEED TO BE REVISED TO COMPLY WITH LAWS OF
THE STATE IN WHICH THE PROPERTY IS LOCATED

     
Executed at: 11919 Burke Street
  Executed at: 11919 Burke Street
On: 6/26/06
  On: 6/26/06
 
   
By Sublessor:
  By Sublessee(s):
William W. Lee
  New Era Studios, Inc., a
 
  Nevada Corporation
 
   
By: /s/ Bill Lee
  By: /s/ James R. Simpson
Name Printed: Bill. Lee
  Name Printed: James R. Simpson
Title: Owner
  Title: CEO

         
   CB          
  Page 5 of 6      JRS          
                  
         WL          
INITIALS
      INITIALS
 
       

© 1997 — AIR COMMERCIAL REAL ESTATE ASSOCIATION   FORM SBL-2-4/01E

 



--------------------------------------------------------------------------------



 



     
 
  Silvergraph International, Inc., a
 
  Nevada corporation
 
   
 
  By: /s/ James R. Simpson
 
  Name Printed: James R. Simpson
 
  Title: CEO

                                     
By:
                  By:                                       Name Printed:      
    Name Printed:        
 
                                    Title:               Title:                
                          Address:               Address:                      
                   
 
                                                 

                             
Telephone:(___)
              Telephone:(___)                                  
Facsimile:(___)
              Facsimile:(___)                                   Federal ID No.  
        Federal ID No.        
 
     
 
             
 
   

             
BROKER:
      BROKER:    
 
           
 
     
 
   
 
           

                             
Attn:
              Attn:                                  
Title:
              Title:                                  
Address:
              Address:                                  
 
                                            Telephone/Facsimile:          
Telephone/Facsimile            
 
                            Federal ID No.           Federal ID No.            
 
                           

Consent to the above Sublease is hereby given.

                      Executed at: Glendale, CA       Executed at:        
 
             
 
   
On: June 26, 2006
      On:                              

                  By Master Lessor:       By Guarantor(s):    
     The Woods Family Trust
      By:        
 
         
 
   
 
      Name Printed:        
 
         
 
   
 
      Address:        
 
               

                 
By:
  /s/ Cathy Bracken            
 
 
 
     
 
 

Name Printed: Cathy Bracken
Title: Trustee

                     
By:
          By:        
 
 
 
         
 
   
Name Printed:
          Name Printed:        
 
 
 
         
 
   
Title:
          Address:        
 
 
 
         
 
   
Address:
                                       
 
                                     
Telephone:(___)
                   
 
 
 
               
Facsimile:(___)
                   
Federal ID No.
 
 
               
 
 
 
               

NOTE: These forms are often modified to meet changing requirements of law and
needs of the industry. Always write or call to make sure you are utilizing the
most current form: AIR COMMERCIAL REAL ESTATE ASSOCIATION, 700 So. Flower St.,
Suite 600, Los Angeles, CA 90017. (213) 687-8777.
©Copyright 1997 By AIR Commercial Real Estate Association. All rights reserved.
No part of these works may be reproduced in any form without permission in
writing.

         
   CB          
  Page 5 of 6      JRS          
                  
         WL          
INITIALS
      INITIALS
 
       

©1997 — AIR COMMERICIAL REAL ESTATE ASSOCIATION   FORM SBL-2-4/01E





--------------------------------------------------------------------------------



 



Addendum to Sublease
1.5

             
a.
  April 1, 2006 through December 31, 2006   $ 5,832.75  
b.
  January 1, 2007 through December 31, 2007   $ 6,006.00  
c.
  January 1, 2008 through December 31, 2008   $ 6,179.25  

1.6(d)
Sublessee shall grant to Sublessor a security interest in all of its assets,
subordinate only to those security interest(s) in place as of the date of this
Agreement. Sublessee shall have the right, upon 15 days written notice to
Sublessor, to require Sublessor to release its security interest in Sublessee’s
assets upon termination of the Master Lease or if Sublessee procures and
maintains a letter of credit from a commercial bank for the sole benefit of
Sublessor in an amount equal to the remainder of the Master Lease.

      CB   WL
JRS

 